[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                            No. 09-10574                  JANUARY 21, 2010
                      ________________________               JOHN LEY
                                                           ACTING CLERK
                  D. C. Docket No. 07-21794-CV-KMM

LANA PEREZ,
ELENA LEFFLER,


                                                         Plaintiffs-Appellants
                                                            Cross- Appellees,

                                  versus

SAKS FIFTH AVENUE, INC.,
a foreign corporation,
doing business in Florida,

                                                          Defendant-Appellee
                                                           Cross-Appellants.


                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (January 21, 2010)
Before WILSON and COX, Circuit Judges and RESTANI,* Judge.

PER CURIAM:

       The district judge, in a well-reasoned order, granted Saks Fifth Avenue,

Inc.’s renewed motion for judgment as a matter of law pursuant to Federal Rule of

Civil Procedure 50(b). He found that the judgment was warranted because “no

reasonable juror could conclude that in taking adverse employment action against

Plaintiffs, Phelan acted as a mere [conduit] for Terbecki or Salerno’s age animus or

retaliatory motives.” Perez v. Saks Fifth Avenue, Inc., 592 F. Supp. 2d 1388,

1399–1400 (S.D. Fla. 2009). We have carefully reviewed the record and the

court’s order, and we conclude that the court properly granted judgment as a matter

of law. We therefore affirm the judgment of the district court. As a result, Saks’s

conditional cross-appeal from the denial of its alternative motion for new trial

pursuant to Federal Rules of Civil Procedure 50(b) and 59(a) is moot.

       AFFIRMED.




       *
         Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.

                                               2